Citation Nr: 1436061	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-42 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In November 2013, the Board determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  It then remanded the reopened claim for additional evidentiary development.


FINDING OF FACT

The Veteran's current hearing loss is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's February 2010 letter advised the Veteran of both the criteria to reopen his claim and the criteria for establishing his underlying claim of service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2013, the Veteran was provided with an audiological examination.  After reviewing the Veteran's claims file, reviewing with the Veteran his history of hearing loss, and examining the Veteran, the examiner provided a medical opinion concerning the etiology of the Veteran's current hearing loss and provided supporting rationale for the opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints or diagnoses of hearing loss or tinnitus.  His October 1972 entrance examination noted that his ears were normal on physical examination.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
/
0
LEFT
30
30
25
/
25

An inservice audiological evaluation, performed in January 1973, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
0
LEFT
15
10
5
5
15

The Veteran's July 1975 separation examination noted that his ears were normal on physical examination.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
10
LEFT
10
10
15
/
10

In July 1976, a VA general physical examination was conducted.  The examination report noted that conventional voice testing revealed hearing acuity within normal limits.  The report stated that no hearing loss was noted.  

In May 2010, a VA audiological examination was conducted.  The examination report noted the Veteran's inservice noise exposure from heavy equipment, machinery, and diesel engines for prolonged periods of time.  An audiological evaluation revealed findings of high frequency sensorineural hearing loss bilaterally, which did not meet VA's standard for a hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner then opined that the Veteran's bilateral hearing loss was "less likely than not" related to his military service.  In support of this opinion, the VA examiner noted that the Veteran's hearing remained stable when comparing his entrance and exit audiological examinations.

A July 2010 private audiological evaluation revealed findings which showed a current hearing loss disability for VA purposes in the left ear only.  Id. 

In December 2013, a second VA audiological examination was conducted.  The report noted the Veteran's inservice history of noise exposure from vehicle repair and long distance driving.  It also noted the Veteran's post service employment as a mechanic.  An audiological evaluation revealed findings of high frequency sensorineural hearing loss, bilaterally, which did not meet VA's standard for a hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner then opined that the Veteran's bilateral hearing loss was "less likely than not" related to his military service.  In support of this opinion, the VA examiner noted that audiological evaluations conducted pursuant to the Veteran's entrance and separation examinations revealed clinically normal hearing, and a comparison of these two examinations did not show a significant threshold shift during the Veteran's military service.  The VA examiner further noted that the Veteran's separation examination was silent as to any complaints of hearing loss, tinnitus, or any ear problems.   

The Board finds that Veteran's statements and testimony are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Board finds that the Veteran was exposed to noise during his active duty service.    

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss.  The Veteran's service treatment records are silent as to any complaint or diagnosis of bilateral hearing loss.  His July 1975 separation examination listed his ears as normal, and an audiological evaluation conducted at that time revealed clinically normal hearing. 

Following his separation from service, the first post service diagnosis of hearing loss is not shown until 2010, over 25 years after the Veteran's discharge from military service.  

After reviewing all of the evidence in the claims file, the VA examiner in December 2013 opined that the Veteran's current bilateral hearing loss was "less likely than not" related to his military service.  This same conclusion was reached by a different VA examiner in May 2010.  The Board finds these opinions to be most probative as to whether the Veteran currently has any hearing loss related to his military service.

While the Veteran's inservice noise exposure is not disputed, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, there is no competent evidence linking any current hearing loss to noise exposure during service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for bilateral hearing loss is not warranted.


ORDER


Service connection for bilateral hearing loss is denied.
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


